Drawings
	Drawings filed 03/17/2022 is accepted.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9, 12-28 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a holding bracket arranged to hold said at least one holding block on said carrier; 4said holding bracket being configured as a metal component; and, insulating material interspersed between said holding bracket and said at least one holding block.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, 22, 23 ; 
The prior art of record does not teach “said at least one holding unit including a plurality of electrically conducting holding blocks in contact with said heating conductor in said electrically uninsulated 9region thereof, each one of the plurality of electrically conducting holding blocks being electrically insulated with respect to said carrier; and, said holding blocks contact engaging corresponding ones of said winding turn segments.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26; and 
The prior art of record does not teach “said at least one holding block being electrically insulated with respect to the carrier; and, wherein said at least one electrically conducting holding block includes two mutually adjacent electrically conducting holding block parts for receiving said heating conductor at said heating region therebetween” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746